

116 HR 7355 IH: Federal Broadband Deployment Tracking Act
U.S. House of Representatives
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7355IN THE HOUSE OF REPRESENTATIVESJune 25, 2020Mr. Hudson introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Assistant Secretary of Commerce for Communications and Information to submit a plan to Congress to track requests for communications use authorization on Federal land.1.Short titleThis Act may be cited as the Federal Broadband Deployment Tracking Act.2.Report on tracking form 299 requests(a)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Energy and Commerce of the House of Representatives; and(B)the Committee on Commerce, Science, and Transportation of the Senate.(2)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(3)Department concernedThe term Department concerned means—(A)the Secretary of the Interior, with respect to public land; and(B)the Secretary of Agriculture, with respect to National Forest System land.(4)Form 299The term Form 299 means the form developed pursuant to section 6409(b)(2)(A) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1455(b)(2)(A)), or any successor form.(5)NTIAThe term NTIA means the National Telecommunications and Information Administration.(6)Secretary concernedThe term Secretary concerned means—(A)the Secretary of the Interior, with respect to public land; and(B)the Secretary of Agriculture, with respect to National Forest System land.(b)Report on tracking form 299 requests(1)In generalNot later than 180 days after the date of the enactment of this Act, the Assistant Secretary shall submit to the appropriate committees of Congress a report with the elements described in paragraph (2).(2)Elements describedThe elements described are as follows:(A)A plan describing how NTIA will track the acceptance, processing, and disposal of a Form 299 submitted to the Department concerned by a requesting party.(B)A description of how NTIA would most expeditiously implement the plan described in subparagraph (A).(C)How to increase transparency to a requesting party on the status of a Form 299 received by the Department concerned.(D)Any barriers the Assistant Secretary determines could delay the implementation of the plan described in subparagraph (A).